933 So. 2d 1267 (2006)
Jason D. KAFUS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-1425.
District Court of Appeal of Florida, Second District.
July 26, 2006.
SILBERMAN, Judge.
Jason D. Kafus appeals the postconviction court's summary denial of his pro se motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his rule 3.850 motion, Kafus raised ten claims of ineffective assistance of counsel. The postconviction court ordered the State to respond to the motion. In its response, the State identified and addressed claims one and two and attached supporting documents from the record. However, the State did not address claims three through ten. The postconviction court then denied the motion for postconviction relief, specifically referring to claims one and two and adopting the arguments contained in the State's response.
We affirm the denial of claims one and two without further comment. However, because the postconviction court did not rule on claims three through ten, we reverse and remand for consideration of those claims. On remand, if the postconviction court summarily denies relief, it must set forth its reasoning and attach those portions of the record that conclusively refute the claims. See Wilford v. State, 832 So. 2d 924, 926 (Fla. 2d DCA 2002).
Affirmed in part, reversed in part, and remanded.
CASANUEVA and WALLACE, JJ., Concur.